Case 18-00823   Doc 12   Filed 01/10/19 Entered 01/10/19 12:25:49   Desc Main
                           Document     Page 1 of 7
Case 18-00823   Doc 12   Filed 01/10/19 Entered 01/10/19 12:25:49   Desc Main
                           Document     Page 2 of 7
Case 18-00823   Doc 12   Filed 01/10/19 Entered 01/10/19 12:25:49   Desc Main
                           Document     Page 3 of 7
Case 18-00823   Doc 12   Filed 01/10/19 Entered 01/10/19 12:25:49   Desc Main
                           Document     Page 4 of 7
Case 18-00823   Doc 12   Filed 01/10/19 Entered 01/10/19 12:25:49   Desc Main
                           Document     Page 5 of 7
Case 18-00823   Doc 12   Filed 01/10/19 Entered 01/10/19 12:25:49   Desc Main
                           Document     Page 6 of 7
Case 18-00823   Doc 12   Filed 01/10/19 Entered 01/10/19 12:25:49   Desc Main
                           Document     Page 7 of 7
